Citation Nr: 1441080	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for migraine headaches prior to July 29, 2008, and a rating in excess of 10 percent since.

2.  Entitlement to an initial compensable disability rating for left facial nerve paresthesia.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran served on active duty from February 1983 to March 1987 and from November 1991 to July 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2012, the Board remanded these claims for additional development and consideration.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's headache disorder is manifested by prostrating attacks occurring at least once a month; however, the preponderance of the evidence shows that the disability is not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability

2.  The Veteran's left facial nerve parasthesia is not manifested by moderate incomplete paralysis of a cranial nerve.

3.  The Veteran service-connected disabilities are mild dysthymic disorder and mood disorder, rated at 30 percent disabling; migraine headaches, rated at 30 percent disabling; a cervical spine disability, rated at 20 percent disabling; tinnitus, rated at 10 percent disabling; and, a lumbar spine disability, rated at 10 percent disabling.  The Veteran is also in receipt of noncompensable (0 percent) ratings for the following disabilities:  right knee disability; right and left elbow disabilities; chronic rhinitis; scar to the neck; scar to the lumbar area; sebaceous hyperplasia; and, left facial nerve parasthesia.  

4.  In April 2012, the Board remanded this appeal for VA examinations to decide the issue of entitlement to an increased evaluation for the service-connected migraines and left facial nerve parasthesia, including obtaining an opinion as to whether the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow substantially gainful employment.  

5.  The Veteran failed to appear at the November 2012 examinations, and he has not presented good cause for the failure to appear and the preponderance of the evidence shows that the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation..  


CONCLUSIONS OF LAW

1.  The criteria are met for an initial disability rating of 30 percent, but no higher, for migraine headaches.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.124a, Diagnostic Code (DC) 8100 (2013).

2.  The criteria for entitlement to a compensable disability evaluation for left facial nerve parasthesia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8299-8207 (2013).

3.  The criteria for a grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

This appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the claims file contains service treatment records, VA treatment records, and private treatment records.  The Veteran had VA examinations in May 2007 in connection with his initial claims for service connection.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Veteran was scheduled for additional VA examinations in November 2012, in compliance with the April 2012 remand directives, for which he did not appear.  To date, the Veteran has not requested an additional examination or provided good cause as to why he missed the previous VA examination.  Therefore, the Board finds that there was not good cause for missing it and that the Veteran is not entitled to be rescheduled for a new examination.  See 38 C.F.R. § 3.655(a) (2013).  Since the Veteran previously had a VA examination in his claims for increased ratings for migraines and left side facial parasthesia, he will be rated based on the evidence of record for these claims.  See 38 C.F.R. § 3.655(b) (2013).

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Higher Ratings

Since the Veteran's claims arise from his disagreement with the initial ratings assigned following the granting of service connection, a discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of the initial disability evaluations where the disabilities in question have just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court since has extended this practice, however, even to claims that do not involve initial ratings, instead, even established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

	Migraine Headaches 

The Veteran's headache rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, migraine headaches.  The Veteran is seeking a higher initial rating.  The Veteran was initially assigned a noncompensable rating, which was increased to 10 percent, effective from July 29, 2008.  

Pursuant to 38 C.F.R. § 4.124a, DC 8100 provides that a 0 percent rating is warranted with migraines with characteristic prostrating attacks averaging less than one in 2 months over the last several months.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  And a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  50 percent is the highest rating under this DC.

On file for consideration are the Veteran's VA treatment records dated since January 2005, private treatment records, May 2007 VA examination, a July 2012 statement from the Veteran's physician, a January 2013 statement from a registered nurse, and statements in support of the Veteran's claim.  

During his May 2007 VA examination, the Veteran reported sensitivity to light and sound with nausea and occasional vomiting.  His headaches initially occurred every 2-3 months, lasting for half of a day, but then increased in in frequency and severity.  He stated that he was medication that helped to decrease the severity and length of time of the headaches.  However, he continued to report occasional nausea, vomiting, and some unsteadiness.  At the time of this examination, the Veteran reported his last headache occurred one month before the VA examination.  Further, he stated he has missed 4 to 5 days of work due to his headaches.  There is no indication the VA examiner characterized the headaches as prostrating.  

The VA and private treatment records note his continuous complaints of pain and the recurrence of the migraines consistently throughout this entire appeal period.  However, at no point were the headaches described as prostrating.  A July 2008 VA neurological consultation noted the Veteran's complaints of headaches occurring two to three times a month.  Additional symptoms included nausea, photophobia, some vomiting, blurred vision, and dizziness.  A subsequent November 2008 neurological consultation again noted the Veteran's report of headaches occurring two to three times a month.  

A June 2012 statement from Dr. Rudman indicated the Veteran's history of migraine headaches are debilitating and prostrating in nature.  There was no indication of an increase in frequency of the headaches.  

A July 2013 statement submitted by a registered nurse, who is also a friend of the Veteran's, characterized the Veteran's headaches as incapacitating, prostrating, debilitating, and chronic in nature.  She also reported that they occur several times a month and last for several days, even with medication.  Additional symptoms include neck stiffness, photophobia, photophobia, blurred vision, and throbbing cephalgia with opthalmalgia.  

In claims seeking higher ratings, a Veteran's lay report may constitute competent evidence of worsening, at least with respect to observable symptoms.  Here, the Veteran has also submitted headache diaries chronically the frequency and intensity of his headaches from September 2007 to June 2013 in support of his claim.  The Board finds that these reports are competent and credible, and are also supported by the July and November 2008 VA neurological consults, as well as the statements from the Veteran's physician and the registered nurse.  Therefore, since his allegations of frequent prostrating migraines are also consistent with the medical findings of record, they are also probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating the Board cannot determine lay evidence lacks credibility merely based on the absence of any contemporaneous medical evidence such as actual treatment records).  See, too, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (indicating medical evidence is not always or categorically required to support a claim, and that the type and amount of evidence required - medical versus lay - is dependent on the type of condition at issue).

The Veteran's lay testimony is both competent and credible to establish he has experienced migraines with characteristic prostrating attacks occurring on average at least once a month over the last several months.  However, the evidence does not suggest that he is experiencing very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board notes the Veteran December 2008 statement that indicates he cannot go to school or get a job due to the frequency and severity of his migraines.  However, the preponderance of the evidence precludes a determination that his migraines are completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, at no time does the evidence support assigning a higher 50 percent rating, so the Board cannot further "stage" this rating.  See Fenderson, 12 Vet. App. at 125-26.  

In sum, as the preponderance of the evidence is against the claim for a higher initial rating in excess of 30 percent, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

	Left Facial Nerve Parasthesia

The Veteran's service-connected left facial nerve parasthesia is rated noncompensably pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8299-8207 (2013). 

Diagnostic Code 8207 provides that complete paralysis of the seventh cranial nerve warrants a 30 percent rating, severe incomplete paralysis warrants a 20 percent rating, and moderate incomplete paralysis warrants a 10 percent rating.  These ratings are dependent upon the relative loss of innervation of facial muscles.  Diagnostic Code 8207.

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 (2013).

On file for consideration are the Veteran's service treatment records, VA treatment records dated since January 2005, private treatment records, May 2007 VA examination, a July 2012 statute from the Veteran's physician, a January 2013 statement from a registered nurse, and statements in support of the Veteran's claim.  

The Veteran's service treatment records show he was treated for pain and numbness on the left side of his face in December 2004.  However, diagnostic testing of the brain revealed normal findings.  

At a May 2007 VA examination, the Veteran reported burning and tingling on the left side of his face, scalp, and neck.  The examiner also noted that the Veteran's symptoms are entirely sensory and not functional.  Neurological testing showed the cranial nerves were intact, and there was decreased sensation to light touch on the left side.  Further, there was decreased sensation from the midline of the scalp to the back midline of the neck and the midline of the face and anterior neck.  The examiner ultimately diagnosed left facial nerve paresthesia of unknown etiology, but not causing any significant disabilities.  

The VA and private treatment records note the Veteran's complaints of facial numbness.  A May 2008 treatment record from Dr. Shawbitz indicated he could not find a neurological cause to explain the facial numbness.  He pointed to EEG findings, which were normal.  He also stated he did not believe it was due to a previous cervical fusion.  Thereafter, a July 2008 VA neurological consult, decreased sensation on the left side of the face was noted.  

Additionally, a registered nurse, who is also the Veteran's friend, submitted a statement in support of the Veteran's claim that is unaccompanied by any medical records.  She states that the Veteran's pain is continuous with rare periods of remission.  She stated that the pain worsens with talking, smiling, chewing, or in response to sensations such as light touch.  Further, she indicated that he reports intense pain in one or all three trigeminal nerve branches, and experiences anesthesia and paresthesia of the left side of his tongue.  

Based on the evidence of record, the Board finds that the preponderance of the evidence, both lay and medical, shows that the Veteran's left facial nerve parasthesia causes no more than mild incomplete paralysis.  Given the presence of relatively mild symptomatology, a rating based on mild incomplete paralysis is appropriate and a rating based on moderate incomplete paralysis is not warranted. 

As such, the Board finds that no incomplete paralysis of the mental nerve has been shown.  Indeed, there is no motor or muscle loss, and there is no evident functional impairment due to the mental nerve disability. 

The Board, therefore, finds that moderate incomplete paralysis is not present, and a 10 percent evaluation is not warranted.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2013).  Because the minimal requirement for a compensable rating under Diagnostic Code 8207 have not been met, no more than a zero percent rating is warranted for the Veteran's left facial nerve parasthesia.

Extra-Schedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the symptomatology as reported by the Veteran concerning his migraine headaches and left facial nerve parasthesia.  His reported symptoms, as noted in the May 2007 examinations and his VA and private treatment records, are consistent with the criteria set forth in the respective Diagnostic Codes.  Further, neither the Veteran nor his representative assert entitlement to a combined extraschedular rating.  Therefore, the rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

III.  Entitlement to a TDIU

The Veteran is seeking entitlement to a TDIU as a result of his service-connected migraines.   

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

In the April 2012 remand, the Board found that a VA examination was necessary in order to reassess the severity of the Veteran's service-connected migraines and left facial nerve paresthesia and requested a medical opinion to address this question.  The claims file shows that the RO was notified in November 2012 that the Veteran failed to report for the scheduled VA examinations.  Subsequent to his failure to appear, he has not submitted any correspondence either showing good cause for his failure to appear, or requesting a new examination.  The record does not contain any evidence showing that the Veteran was not informed of the date, time, and place of the November 2012 examination.  In short, the Veteran was scheduled for a VA examination, which was necessary to decide his claim for entitlement to a TDIU.  

The Board finds that it is not at least as likely as not that his service-connected disabilities preclude the Veteran from securing or following a substantial gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 30 percent for migraine headaches is granted.  

An initial compensable disability rating for left facial nerve paresthesia is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


